Citation Nr: 1803632	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  15-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for impairment of the external cutaneous nerve of the right thigh associated with fracture of the right tibia and fibular.

2. Entitlement to an initial compensable rating for impairment of the external cutaneous nerve of the left thigh associated with fracture of the left tibia and fibular.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to an initial rating in excess of 30 percent for an unspecified depressive disorder.  


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In correspondence dated in 2013, the Veteran indicated that he wanted a "personal appearance before the Board."  However, on his June 2015 substantive appeal, the Veteran clearly noted that he did not want to at a Board hearing.  Thus, no action in this regard is needed.  Additionally, in his 2013 statements, the Veteran suggested that he was pursuing 1151 claims based on surgery conducted at a VA facility.  This matter is being referred to the RO for any clarification or action deemed appropriate.

In a February 2016 rating decision, service connection for an unspecified depressive disorder was granted and evaluated as 30 percent disabling, effective from September 26, 2012.  Notice of disagreement (NOD) was received in June 2016 and the RO acknowledged receipt of that NOD in February 2017.  A Statement of the Case (SOC) has not been issued to date.  The matter is listed on the title page and will be addressed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that initial compensable ratings are warranted for his service-connected impairment of the external cutaneous nerves of the thighs. 

Initially, a current examination is needed as it appears as though the Veteran has not received a relevant examination for his disabilities since August 2012.  

Also, in March 2013, a physician from the Oxford Family Practice, P.C. suggested that there might be outstanding private treatment records pertaining to the Veteran's service-connected disabilities.  If available, those records should be obtained.  See 38 U.S.C. § 5103A (b) (2012); 38 C.F.R. § 3.159 (c)(1) (2017).  The VA treatment records dated from June 2015, which were referenced in the SOC are also not of record as well as any other current, relevant treatment reports.  All pertinent VA treatment records must be obtained and associated with the claims file.

Finally, as noted above, a TDIU claim has been raised by the evidence of record.  This matter must be adjudicated, and if deemed appropriate, referred to the Director of Compensation & Pension Service for extra-schedular consideration.  38 C.F.R. §§ 3.321(b), 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the increase in impairment resulting from his service-connected disabilities and/or as to how his service-connected disabilities prohibit him from obtaining and maintaining substantially gainful employment.

2.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records associated with his nerve impairment of the thighs, including records from the Oxford Family Practice.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  All efforts made should be documented and the Veteran should be notified of such.

3.  Obtain any outstanding VA treatment records associated with the Veterans service-connected thigh disabilities dated since April 2012 and associate them with the claims file.  All efforts should be documented and the Veteran notified of such.

4.  Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for entitlement to a TDIU and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected impairment of the external cutaneous nerve of the right and left thigh.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted and all signs and symptoms of the service-connected disabilities should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Issue to the Veteran a SOC for the claim of entitlement to an initial rating in excess of 30 percent for an unspecified depressive disorder.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

7.  After completing the requested actions and any additional action deemed warranted, readjudicate the claims on appeal, to include consideration of whether referral to the Director of Compensation Service is warranted for extraschedular consideration(s).  38 C.F.R. §§ 3.321(b), 4.16(b).  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
	C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




